Citation Nr: 1031422	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  09-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1950 to 
September 1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in 
Indianapolis, Indiana.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
tinnitus.  In statements and testimony received throughout this 
appeal, he describes exposure to significant levels of noise 
while performing his duties as an engine mechanic for cargo 
planes.  According to the Veteran, he did not wear any hearing 
protection while performing these duties and his post-service 
life was free of occupational and/or recreational noise exposure.  
Service connection has already been awarded for bilateral hearing 
loss shown during service.  

Review of the record reflects that the Veteran was examined by an 
audiologist in March 2008, in part, for the purpose of obtaining 
an opinion as to the etiology of his currently claimed tinnitus.  
The examination report indicates that the Veteran reported an 
onset of tinnitus approximately four to five years prior to the 
examination.  The examiner acknowledged that the Veteran's 
service treatment records demonstrated some high frequency 
hearing loss during service.  However, based on a history of 
tinnitus dating back only four to five years, it was the 
examiner's opinion that the Veteran's tinnitus is less likely as 
not due to noise exposure experienced during military service.  

Following the March 2008 VA examination, the Veteran testified at 
an RO hearing that he had, in fact, misinterpreted the question 
asked of him at the March 2008 VA examination.  He indicated that 
it was his impression that he was being asked to identify the 
earliest date at which he notified a medical care provider of his 
tinnitus complaints.  Such testimony appears consistent with the 
remaining record, as there are multiple statements dated prior to 
the March 2008 VA examination which indicate that the Veteran 
reported an onset of tinnitus in the 1980s.  When questioned 
further by his accredited representative at the August 2009 RO 
hearing, the Veteran explained that he could not recall exactly 
when his tinnitus began, but that it definitely began within one 
year of service separation and that it had gradually worsened 
ever since.  

The Board finds the Veteran's testimony at the August 2009 RO 
hearing to be credible and competent evidence regarding the 
initial onset and history of his tinnitus.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (the veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  As such, the 
opinion provided by the March 2008 VA examiner is not sufficient 
for making a determination because it is based on a different 
medical history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (the relevant inquiry when assessing the 
probative value of a medical opinion is whether the opinion 
reflects application of medical principles to an accurate and 
complete medical history).  A remand is therefore necessary to 
obtain a new VA opinion regarding whether the Veteran's current 
tinnitus is related to military noise exposure that is based on a 
history of tinnitus since approximately one year after service 
separation.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

Additionally, the Board finds that an opinion should also be 
obtained as to whether any relationship exists between the 
Veteran's current tinnitus and his service-connected bilateral 
hearing loss.  In this regard, the MERCK Manual states that 
tinnitus may occur as a symptom of nearly all ear disorders 
including sensorineural or noise-induced hearing loss.  THE MERCK 
MANUAL, Sec. 7, Ch. 82, Approach to the Patient with Ear 
Problems.  Moreover, VA rating guidance indicates "[i]f there is 
a claim and/or current complaint of tinnitus, the [examining VA] 
audiologist must indicate whether tinnitus is as likely as not a 
symptom associated with hearing loss, if hearing loss is 
present."  VA Training Letter 10-02, 15 (March 18, 2010).  In 
the present case, the March 2008 VA examination report only 
contains an opinion as to whether tinnitus is directly related to 
military noise exposure, despite a finding by the VA examiner 
that the Veteran's bilateral hearing loss is at least as likely 
as not due to military service.  

Finally, the Veteran indicated on a Request for Information 
Needed to Reconstruct Medical Data (NA Form 13055) received in 
January 2008 that he has been receiving treatment for "hearing 
problems" at the "VAMC" since 1985.  Although previously noted 
that the Veteran reported no treatment prior to 2003, the Board 
finds that while this appeal is being remanded, the agency of 
original jurisdiction (AOJ) should contact the Veteran and ask 
him to provide information regarding any treatment for tinnitus 
since service, including the date(s) and location(s) of such 
treatment.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  If 
the Veteran identifies any evidence that is relevant to the 
current claim on appeal, the AOJ should make reasonable efforts 
to obtain such records.  Id.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and ask him to either 
(a) submit all records associated with any 
evaluation and/or treatment of tinnitus since 
service, or (b) provide information sufficient 
to allow the VA to obtain such treatment 
records, including the date(s) of treatment, 
the address of the facility, and a completed 
consent form, if necessary.  Allow the Veteran 
sufficient time to respond to this request.  

2.  If the Veteran notifies the AOJ of any 
outstanding relevant records (VA or non-VA), 
reasonable efforts should be made to obtain 
such records.  Any attempts to retrieve 
outstanding evidence should be documented in 
the claims file.  Furthermore, if such 
attempts are unsuccessful, the AOJ should 
notify the Veteran that it was unable to 
obtain such evidence, describe the steps taken 
by the AOJ to obtain the evidence, and notify 
the Veteran that it is ultimately her 
responsibility to furnish the evidence in 
support of her claim.  

3.  After any outstanding evidence has 
been associated with the claims file, 
forward the Veteran's claims file to a VA 
examiner for an opinion regarding the 
etiology of the Veteran's tinnitus.  The 
claims file, including a copy of this REMAND, 
must be made available to the reviewing VA 
clinician, and the report should reflect that 
the entire claims file, including any lay 
evidence of record and any newly received 
evidence, was reviewed in conjunction with 
providing the opinion.  Any opinion(s) should 
be accompanied by a rationale.  After 
reviewing the record, the VA clinician should 
provide an opinion as to:

	(a) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that some part of the Veteran's current 
tinnitus is related to acoustic trauma 
experienced during service from performing 
the duties of an engine mechanic for cargo 
planes.  The examiner should be aware of the 
fact that the Board has found the Veteran's 
history of tinnitus since approximately one 
year after service separation to be credible.  

	(b) Whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that some part of the Veteran's current 
tinnitus is proximately due to (caused by) or 
aggravated by (permanently worsened) his 
service-connected bilateral hearing loss 
disability, to include whether tinnitus is a 
symptom associated with his bilateral hearing 
loss disability. 

4.  Thereafter, the AOJ should review the 
claims file to ensure that the foregoing 
requested development has been completed.  In 
particular, the AOJ should review the 
examination/opinion report(s) to ensure that 
they are responsive to and in compliance with 
the directives of this remand and if not, the 
AOJ should implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient to 
warrant entitlement to the benefit sought.  
Unless the benefit sought on appeal is 
granted, the Veteran and his representative, 
if any, should be furnished an appropriate 
supplemental statement of the case and 
afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



